         Case 2:16-cr-00137-DWA Document 34 Filed 03/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                 )
                                              ) CR No. 16-137
     v.                                       )
LATEL SMITH

                                   MEMORANDUM ORDER

       Defendant, proceeding pro se, filed a Motion for Compassionate Release pursuant to

the First Step Act (“FSA”), 18 U.S.C. § 3582. By Order dated October 29, 2020, the Motion was

denied for failure to exhaust. Having now exhausted his administrative remedies, Defendant has

filed a Supplemental Motion for Compassionate Release, which has been considered pursuant to

well-established liberal standards applicable to pro se litigants. Defendant is presently

incarcerated at FCI Hazelton. According to the Bureau of Prisons inmate locator, his release

date is July 26, 2024.

       A district court has limited authority to modify a sentence. Under the FSA, prisoners may

request compassionate release for “extraordinary and compelling reasons.” 18 U.S.C §

3582(c)(1)(A)(i). Defendant contends that he has been diagnosed with obesity, and also suffers

from chronic stress syndrome. Defendant has not submitted any medical records reflecting these

diagnoses, and the Court cannot rely on his bare assertions. Moreover, courts have been

reluctant to grant relief in this context based on obesity alone, or in combination with stress-

related disorders. See, e.g., United States v. Wiltshire, No. 11-310, 2020 U.S. Dist. LEXIS

231839, at *16 (E.D. Pa. Dec. 9, 2020); United States v. Fountain, No. 12-155, 2021 U.S. Dist.

LEXIS 14023, at *15 (E.D. Pa. Jan. 26, 2021). Indeed, as one court noted, conditions such as

anxiety, depression, panic attacks, and PTSD “do not present the kind of vulnerability to

COVID-19 necessary to justify compassionate release.” Fountain, 2021 U.S. Dist, LEXIS



                                                  1
         Case 2:16-cr-00137-DWA Document 34 Filed 03/26/21 Page 2 of 2




14023, at **14-15. While I do not minimize Defendant’s concerns about COVID-19, he has not

demonstrated entitlement to relief; his Supplemental Motion must be denied.

       AND NOW, this 26th day of March, 2021, IT IS SO ORDERED.

                                           BY THE COURT:



                                           __________________________________

                                           Donetta W. Ambrose
                                           Senior Judge, U.S. District Court




                                              2
